                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                             Criminal No. 16-167 (SRN)


 UNITED STATES OF AMERICA,                  )
                                            )
                      Plaintiff,            )
                                            )
        v.                                  )
                                                                          ORDER
                                            )
 SENG XIONG,                                )
                                            )
                      Defendant.            )



       This matter is before the Court on the United States’ motion [Doc. No. 182] for an

order recognizing that Defendant waived his attorney-client privilege by asserting

ineffective assistance of counsel in his Motion To Vacate Sentence Pursuant To 28 U.S.C.

§ 2255. [Doc. No. 176.]

       WHEREFORE, having moved to vacate his sentence under 28 U.S.C. § 2255,

based the alleged ineffective assistance of his defense counsel, Nom Fue Thao, Esq., the

Court hereby recognizes that Defendant waived the attorney-client privilege as to those

matters asserted in his motion or necessary to respond thereto. See, e.g., Tasby v. United

States, 504 F.2d 332, 336 (8th Cir. 1974) (“When a client calls into public question the

competence of his attorney, the privilege is waived.”).

       Accordingly, it is hereby ORDERED that the Government shall serve a copy of

Defendant’s Motion and supporting documents, and this Order, on Mr. Thao.
Dated: July 9, 2019       s/Susan Richard Nelson
                          SUSAN RICHARD NELSON
                          United States District Judge




                      2
